UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 August 15, 2013 Date of Report (Date of earliest event reported) L & L Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 001-34633 91-2103949 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 130 Andover Park East, Suite 200, Seattle WA (Address of principal executive offices) (Zip Code) (206) 264-8065 Registrant’s Telephone Number, Including Area Code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ð Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) € Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) € Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) € Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry Into A Material Definitive Agreement Item 3.02 Unregistered Sale of Equity Securities On August 14, 2013, the Superior Court of the State of California for the County of Los Angeles Central District (the “Court”), entered an order (the “Order”) approving, among other things, the fairness of the terms and conditions of an exchange pursuant to Section 3(a)(10) of the Securities Act of 1933, as amended (the “Securities Act”), in accordance with a stipulation for settlement of claims (the “Settlement Agreement”) between L & L Energy, Inc., a Nevada corporation (the “Company”), and Ironridge Gobal IV, Ltd., a British Virgin Islands corporation (“Ironridge”), in the matter entitled Ironridge Global IV, Ltd. v. L & L Energy, Inc . (the “Action”). Ironridge commenced the Action against the Company on July 2, 2013 to recover $4,983,075 of past-due debts of the Company, which Ironridge had purchased from the creditors of the Company (the “Claim”). The Order provides for the full and final settlement of the Claim and the Action. Pursuant to the terms of the Settlement Agreement approved by the Order, on August 14, 2013, the Company agreed to issue, in one or more tranches as necessary, that number of shares equal to (a) 105% of the U.S. dollar value of RMB 25 million on the Issuance Date (as defined hereinafter) plus US$907,500, divided by (b) 88% of the closing price of the Company’s common stock on the trading date immediately preceding the date of entry of the Order, not to exceed the arithmetic average of the individual volume weighted average prices (“VWAPs”) of any five consecutive trading days during the Calculation Period (as defined hereinafter), less $0.05 per share (the “Final Amount”). In exchange for the full and final settlement of the
